 CALYER ARCHITECTURAL WOODWORKING CORP. 315Calyer Architectural Woodworking Corp. and United Brotherhood of Carpenters and Joiners of America, AFLŒCIO, New York District Council of Carpenters.  Case 29ŒCAŒ24762 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On June 3, 2002, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below. The issue raised in this case is whether the judge prop-erly granted the General Counsel™s Motion for Default Summary Judgment.  The General Counsel argues that summary judgment was appropriate because the Respon-dent neither answered the complaint nor filed an exten-sion of time to do so.  The Respondent argues that sum-mary judgment was improper, despite its nonanswer, because it ultimately appeared pro se at the hearing and was prepared at that time to defend against the allega-tions of the complaint.  We find that the judge properly granted the General Counsel™s Motion for Summary Judgment.1The Respondent is a woodworking firm wholly owned and operated by proprietor Rino Buschemi.  The com-                                                                                                                     1 Contrary to the view of our dissenting colleague, the Board™s Rules and Regulations clearly permit the judge to entertain and rule on Mo-tion for Summary Judgment, default or otherwise.  Pursuant to Sec. 102.35(a)(8), an administrative law judge has the authority, without qualification, to ﬁdispose of procedural requests, motions, or similar matters, including . . . motions for summary judgment. ﬂ  Similarly, Sec. 102.24(a) states that motions made at the hearing are to be made to the administrative law judge either in writing or orally on the record.  Although the record before us is incomplete as to the General Coun-sel™s actual Motion for Summary Judgment, the General Counsel™s brief to the Board indicates that such motion was made at the opening of the hearing, and the judge™s decision, entitled ﬁDecision on Motion for Summary Judgment,ﬂ indicates that he took such motion under consideration.  Under these circumstances, we think it apparent that such a motion was, in fact, made to the judge, and we will presume the regularity of the acts of public officials in the absence of clear evidence to the contrary.  See, e.g., Lutheran Home at Moorestown, 334 NLRB 340, 341 (2001); and Crow Gravel Co., 168 NLRB 1040, 1044 fn. 24 (both relying on U.S. v. Chemical Foundation, Inc., 272 U.S. 1, 14Œ15 (1926) (presumption of regularity attaches to official acts of public officers in the absence of clear evidence to the contrary)).  Such a pre-sumption is especially warranted in this case, where the Respondent, now represented by counsel before the Board, filed no exceptions to the judge™s decision based on the procedural irregularity alleged by our dissenting colleague.  plaint alleges that Buschemi unlawfully interrogated em-ployees regarding their union activities and unlawfully discharged one employee because of that employee™s union activity.2 The Respondent failed to answer the General Counsel™s complaint.  Buschemi did, however, appear at the hearing pro se.  When asked by the judge about his failure to answer the complaint, Buschemi re-sponded that he had instructed his then-secretary to re-spond in writing to the complaint, but could not produce such a letter at the hearing because the secretary is no longer in his employ and she ﬁ[took] all the paperwork.ﬂ  The judge explicitly discredited Buschemi™s explanation for the absence of any document that could be construed as a responsive pleading.3  The judge then granted the General Counsel™s Motion for Summary Judgment based on the Respondent™s failure to file an answer to the Gen-eral Counsel™s complaint.   The Respondent, now represented by counsel, excepts to the entry of summary judgment, and argues that even though it failed to answer the complaint, Buschemi ap-peared at the hearing pro se and was prepared to defend against the allegations in the complaint. The Respondent essentially argues that its pro se status, coupled with Buschemi™s ultimate appearance at the hearing, constitute good cause for his failing to file a timely answer.  The Respondent further argues that no prejudice would befall either the Charging Party or the discriminatee if this mat-ter was remanded for further proceedings.  We find no merit in the Respondent™s exceptions. Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if no answer is filed within 14 days from service of the complaint, unless good cause is shown.  In considering a party™s noncompliance with the Board™s Rules, the Board has shown some leniency to-ward respondents who proceed without the benefit of counsel.  However, these cases generally involve respon- 2 The complaint and notice of hearing was issued by the Regional Director on March 15, 2002, and required the Respondent to file an answer by March 29, 2002.  The complaint explicitly provided that if the Respondent failed to file an answer, all of the allegations of the complaint shall be deemed to be true, and summary judgment may be entered against the Respondent by the Board.  The complaint also ad-vised the Respondent that a hearing was set on the matter for May 13, 2002.  After the Respondent failed to answer the complaint in a timely fashion, on April 9, 2002, counsel for the General Counsel sent a letter to Respondent admonishing it to file an answer to the allegations in the complaint by 5:30 p.m. on April 23, 2002, in order to avoid summary judgment against it, and reminding the Respondent of the May 13 hear-ing date.  The record contains postal return receipts of both the com-plaint and the April 9 letter.  3 The Respondent concedes in its brief to the Board that such ﬁletter was never was never received by the [Regional Office]ﬂ and therefore it has ﬁfail[ed] to formally answer the Complaint at an earlier stage of the proceedings[.]ﬂ 338 NLRB No. 33  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316dents that have timely filed some written response that 
can reasonable be construed as denying the substance of 
the allegations contained in the complaint,
4 or that have 
offered as good cause an explanation other than simply 
their pro se status.
5  The Board, however, has not ex-
tended that forbearance to uncounseled respondents that 
have filed untimely answers, 
for instance, after the Board has issued a Notice to Show Cause why summary judg-
ment should not be granted.
6  This is true even in cases in 
which the respondent asserts that it has cooperated in the 
investigation or will ultimately put on a meritorious de-
fense.7  Finally, the Board has held that a party™s ﬁfailure 
to promptly request an extension of time to file an an-

swer is a factor demonstrating lack of good cause.ﬂ
8In this case, the record demonstrates that while pro-
ceeding pro se, the Respondent failed to file 
any docu-ment, timely or untimely, that could reasonably be con-
strued as denying the complaint™s allegations.  Nor has it 
shown good cause for failing to do so.  It is undisputed that the Respondent received both the General Counsel™s March 15, 2002 complaint as well as the April 9, 2002 

followup letter reminding it to answer the complaint and 
warning that summary judgment may issue in the ab-
sence of an answer.  Upon receipt of both the complaint 
and the warning letter, it is further undisputed that Re-
spondent filed neither an answer nor a request for an ex-
tension of time to do so.  We consider that Buschemi™s 
                                                          
                                                           
4 See, e.g., Harborview Electric Construction Co.
, 315 NLRB 301, 
302 (1994) (respondent™s president, acting pro se,
 timely submitted 
letter that was not in proper form, but
 could reasonably be construed as 
denying the allegations in the compla
int, thus raising substantial and 
material issues of fact warranting a hearing and precluding the entry of 
summary judgment); and
 A.P.S. Production/A. Pimental Steel
, 326 
NLRB 1296, 1297 (1998) (although pro se respondent filed answer that 
did not comply with the signature and service requirements of Sec. 
102.21 of the Board™s Rule and Regul
ations, clear and specific denials 
of complaint allegations in the timely answer preclude summary judg-
ment).  
5 The Board has held that ﬁmerel
y being unrepresented by counsel 
does not establish a good cause explanation for failing to file a timely 
answer.ﬂ  Lockhart Concrete, 336 NLRB 956, 957 (2002).  
6 See, e.g., Lockhart Concrete, supra at 956Œ957 (pro se letter pur-
porting to answer the complaint file
d after the Notice to Show Cause 
issued failed to explain failure to timely answer or request extension of 
time to do so, and therefore did not cure the procedural defect); 
Su-preme Trucking Co., 337 NLRB No. 21, slip op at 1Œ2 (2001) (not 
reported in bound volume) 
(filing, pro se, first response after issuance of Notice to Show Cause is not by itself good cause for failing to file a 
timely answer); 
Kenco Electric & Signs
, 325 NLRB 1118 (1998) 
(same). 
7 Lockhart, 336 NLRB supra at 956Œ957 (the
 Board will not address a respondent™s assertion that it ha
s a meritorious defense unless good 
cause has been shown for the tardy response); 
Dong-A Daily
 North America, 332 NLRB 15, 16 (2000) (same); 
Day & Zimmerman Ser-
vices, 325 NLRB 1046, 1047 (1998) (same).  
8 Dong-A Daily North America
, supra at 16 (2000) (citing 
Day & 
Zimmerman Services, 325 NLRB 1046, 1047 (1998)). 
ultimate appearance at the hearing with an offer to testify 
on his own behalf, following these substantial procedural 
defects, is akin to an attempt to answer the complaint in a 
untimely fashion, which requires showing of good cause.  
Under the precedent cited above, merely being unrepre-
sented by counsel does not constitute good cause for the failure to file a timely answer
, and the other explanations 
proffered by the Respondent are also insufficient.
9 There-fore, under these circumstances, we shall adopt the 

judge™s recommendation to grant the General Counsel™s 
Motion for Summary Judgment.
10ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below, and orders that the 
Respondent, Calyer Architectural Woodworking Corp., 
Brooklyn, New York, its officers, agents, successors, and 
assigns, shall 1.  Cease and desist from 
(a) Discharging employees b
ecause they engage in un-ion activity or other concerted activities for the purpose 

of collective bargaining or other mutual aid or protection. 
(b) Coercively interrogating employees about union 
support or union activities. (c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 9 We cannot agree with the Respondent™s assertion that its failure to 
file a timely answer should be excused on the ground that it verbally 
denied the allegations of the charge
 in a telephone call with the General 
Counsel prior to the issuance of th
e complaint.  Even assuming this 
conversation took place, ﬁ[t]o perm
it this to constitute good cause would effectively nullify the require
ments of Section [102].20 [of the 
Board™s Rules]. . . .ﬂ  
Sorenson Industries
, 290 NLRB 1132, 1133 
(1988). 
We also reject the Respondent™s claim that remanding this matter to 
the judge for hearing will not prej
udice the Charging Party or the al-
leged discriminatee.  Under the Board™s Rules, whether to excuse the 
failure to file a timely answer depends not on prejudice to a party or an 
alleged discriminatee, but on whet
her a respondent has demonstrated 
good cause. 
10 Member Bartlett agrees that a 
respondent who chooses to proceed pro se must file some 
written statement that can be reasonably con-
strued as raising litigable issues with respect to complaint allegations.  
The Respondent has failed to establis
h that it did so, and thus summary 
judgment is appropriate.  However, in future cases, when dealing with 
pro se respondents that have failed to timely answer the complaint, 
Member Bartlett believes that the be
st practice for regional Board of-
fices to follow would be both (1) to send a ﬁwarning letterﬂ to the re-
spondent notifying it that summary judgment will be sought if an an-
swer is not filed, and (2) to attempt to contact the respondent by tele-
phone in order to repeat the obligation 
to file an answer and to clarify 
any possible misunderstanding about what
 will satisfy this obligation.  
Although neither the Act nor the Boar
d™s Rules and Regulations require 
this practice, Member Bartlett belie
ves that it would best serve the 
public™s interests and assure that par
ties with a viable legal claim have 
the opportunity to present it. 
 CALYER ARCHITECTURAL WOODWORKING CORP. 3172. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Walter E. Clayton Jr. full reinstatement to his former job 
or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed. 
(b) Make Walter E. Clayton Jr. whole for any loss of 
earnings and other benefits suffered as a result of the dis-

crimination against him, in the manner set forth in the 
remedy section of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful discharge of 
Walter E. Clayton Jr., and within 3 days thereafter notify 

him in writing that this has been done and that the dis-
charge will not be used against him in any way. 
(d) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records,
 timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under the terms of 
this Order. 
(e) Within 14 days after service by the Region, post at 
its facilities in Brooklyn, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ
11  Copies of the notice, on 
forms provided by the Regional Director for Region 29, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, 
or covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current 
employees and former employ
ees employed by the Re-
spondent at any time since February 11, 2002. 
(f) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
                                                           
                                                           
11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
MEMBER COWEN, dissenting. 
I disagree with my colleagues™ decision to adopt the 
judge™s ruling to grant summary judgment in favor of the 
General Counsel.  The General Counsel never filed a Mo-
tion for Default Summary Judgment with the Board as 
contemplated by Section 102.24(a) and (b) of the Board™s 
Rules and Regulations.  Therefore, I would reverse the 
judge™s ruling and remand the case for hearing. 
Pursuant to Section 102.24(a) and (b),
1 a request for de-
fault summary judgment should be submitted, by the party 
seeking such relief, in the form of a written motion to the 
Board itself, normally no later than 28 days prior to the 
scheduled hearing.  Such motions often result in the issu-
ance of a Notice to Show Cause and the postponement of 
the scheduled hearing before the judge.  Here, without 

explanation, the General Counsel failed to follow these 
established procedures to the detriment of a pro se respon-
dent prepared to respond to the complaint allegations at 
the hearing.  As a further consequence, the hearing was not 
postponed, and the considerable expense and loss of pro-
ductive time incurred by the parties and the judge could 

have been avoided if the 
General Counsel had followed 
the requirements of Section 102.24(a) and (b). 
Prior to the hearing, the General Counsel notified the 
Respondent that he would seek summary judgment on the 
complaint allegations unless an answer was filed by April 
23, 2002.  Yet, it is undisputed that the General Counsel 
never filed a written Motion for Default Summary Judg-
ment with the Board prior to the hearing held on May 13, 
2002.  In his answering brief to the Respondent™s excep-

tions, the General Counsel claims that at the opening of 
the trial he made a Motion for Summary Judgment on the 
basis of the Respondent™s alleged failure to file a timely 
answer.  However, the record before us does not support 
this claim.  The formal hearing exhibits submitted by the 
General Counsel contain no 
written motion seeking sum-
 1 Sec. 102.24(a) and (b) provide, in pertinent part: 
(a) All motions for summary judgment or dismissal made 
prior to the hearing shall be 
filed in writing with the Board pursu-
ant to the provisions of section 102.50. . . . All motions made at 
the hearing shall be made in 
writing to the administrative law 
judge or stated orally on the record.
  (b) All motions for summary judgment or dismissal shall be 
filed with the Board no later than 28 days prior to the scheduled 
hearing.  Where no hearing is scheduled, or where the hearing is 
scheduled less than 28 days after th
e date for filing an answer to 
the complaint or compliance speci
fication, whichever is applica-
ble, the motion shall be filed pr
omptly.  Upon receipt of the mo-
tion, the Board may deny the motion or issue a notice to show 

cause why the motion should not be granted.  If a notice to show 
cause is issued, the hearing, if
 scheduled, will normally be post-
poned indefinitely.  If a party desires to file an opposition to the 
motion prior to issuance of the no
tice to show cause in order to 
prevent postponement of the hearing, it may do so.  [Emphasis 

added.] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318mary judgment against the Respondent, and the hearing 
transcript has no oral statem
ent on the record by the Gen-
eral Counsel seeking such relief.  Thus, it appears that the 
judge acted, sua sponte, and improperly granted sum-
mary judgment.
2Therefore, I would reverse the judge™s decision and 
order a remand for further pr
oceedings.  Once remanded, 
if the Respondent, now represented by counsel, fails to 
timely answer the complaint, I would permit the General 
Counsel to file a default summary judgment with the 

Board in accordance with Section 102.24(a) and (b) of 
the Board™s Rules. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against any of you because you engage in union activity 
or other concerted activities for the purpose of collective 
bargaining or other mutual aid or protection. 
WE WILL NOT coercively question you about your un-
ion support or activities. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Walter E. Clayton Jr. full reinstatement to 
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed. 
                                                          
 2 I agree with my colleagues that Sec. 102.35(a)(8) of the Board™s 
Rule and Regulations provides that 
the administrative law judge has the 
authority, subject to the Rule and Regulations of the Board
, ﬁTo dis-
pose of . . . motions for summary judgment.ﬂ  Nevertheless, as noted 
above, there is no evidence in the r
ecord that such a Motion for Sum-
mary Judgment was filed or otherwise made under the Board™s Rules 
and Regulations.  Unlike my colleagues, I am not willing to substitute 
speculation for evidence of a properly filed motion. 
WE WILL make Walter E. Clayton Jr. whole for any 
loss of earnings and other benefits resulting from his 
discharge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Walter E. Clayton Jr., and 
WE WILL, within 3 days thereafter, no
tify him in writing that this 
has been done and that the discharge will not be used 

against him in any way. 
 CALYER ARCHITECTURAL WOODWORKING CORP.  Scott R. Cardell, Esq., for the General Counsel. Rino Buschemi, pro se, for the Respondent.   DECISION ON MOTION FOR SUMMARY JUDGMENT RAYMOND P. G
REEN, Administrative Law Judge.  This case 
was heard by me in Brooklyn, New York, on May 13, 2002.  
The charge and first amended ch
arge were filed on February 13 
and March 14, 2002.  A complain
t and notice of hearing was issued by the Regional Director of Region 29 on March 15, 
2002.   The complaint and notice of hearing stated that the Respon-
dent is required to file an answer with the Regional Director 
within 14 days from the service of the complaint.  (By March 
29, 2002.)  The notice further provided that if the Respondent 
failed to file an answer all of the allegations in the complaint 
shall be deemed to be admitted by it to be true and may so be 

found by the Board.   
The Respondent failed to file an answer to the complaint.  
Additionally, the Regional Office sent a followup letter to the 
Respondent reminding it that no answer had been filed and that 
to avoid judgment against it the 
Respondent was required to file an answer by 5:30 p.m. on April 23, 2002.  An examination of 
the formal papers (GC Exh. 1) shows that the complaint was 
served by certified mail, return receipt requested, on March 15, 
2002, and that the followup letter 
was served in the same man-ner on April 9, 2002.  At the opening of the hearing, the Respondent™s owner, Rino 
Buschemi, appeared in person, but without counsel.  He ac-
knowledged receipt of the complaint and his initial response 
was that he was not aware that he was required to file an an-
swer.  When told that the complaint explicitly required him to 
file an answer, he then asserted that he sent some kind of letter 
to the Regional Office.  However, when asked to produce a 
copy of this letter, Buschemi sa
id that he did not have one, as his secretary had quit and taken the paperwork with her.  I don™t 
believe him.  Therefore in accordance with Sections 102.20, 102.21, and 
102.35 (h) of the Board™s Rules and Regulations, I grant the 
General Counsel™s Motion for Summary Judgment and make 
the following  FINDINGS AND CONCLUSIONS 1.  The Respondent, a corporation with its principal office 
and place of business at 325 Calyer Street, Brooklyn, New 
 CALYER ARCHITECTURAL WOODWORKING CORP. 319York, has been engaged in the manufacture of architectural 
woodworking.  2.  During the past year, which is representative of its annual 
operations generally, the Respondent, in the course and conduct 
of its operations, provided services valued in excess of $50,000 
to customers located within the State of New York, who in turn 
are directly engaged in interstate commerce.  
3.  The Respondent has been an employer engaged in com-
merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act.  
4.  The Union has been a labor organization with the mean-
ing of Section 2(5) of the Act.  5.  Rino Buschemi has been the Respondent™s owner and an agent of the Respondent acting on its behalf.  6.  On or about February
 11, 2002, the Respondent, by 
Buschemi, at its Brooklyn facility, interrogated employees 
about their union activities.  7.  On or about February 11, 2002, the Respondent dis-
charged Walter E. Clayton Jr. and since that date had failed to 
reinstate or offer to reinstate him to his former position of em-ployment.  
8.  The Respondent discharged and failed to reinstate Walter E. Clayton Jr. because he engaged in union activity and to dis-
courage employees from engaging in such union activities or 
other concerted activities for the purpose of collective bargain-
ing or other mutual aid or protection.  9.  By the conduct described 
above, the Respondent has in-
terfered with, restrained, and coerced employees in the exercise 
of the rights guaranteed to them by Section 7 of the Act and has 
violated Section 8(a)(1) of the Act.  10.  By the conduct describe
d above, the Respondent has discriminated in regard to the hire or tenure or terms or condi-
tions of employment of its 
employees, thereby discouraging 
membership in a labor organization in violation of Section 8(a)(1) and (3) of the Act.  11.  The aforesaid violations of the Act affect commerce 
within the meaning of Section 
2(6) and (7) of the Act.  REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. The Respondent having discrimi
natorily discharged Walter 
E. Clayton Jr., it must offer hi
m reinstatement and make him 
whole for any loss of earnings and other benefits, computed on 

a quarterly basis from the date of 
his discharge to the date of his 
reinstatement or a valid reinstatement offer, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  See also Florida Steel Corp., 231 NLRB 651 (1977).  [Recommended Order omitted from publication.] 
  